— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 10, 1977, convicting him of robbery in the first degree, upon a jury verdict, and sentencing him as a predicate felony offender. Judgment modified, as a matter of discretion in the interest of justice, by vacating the sentence imposed. As so modified, judgment affirmed and case remanded to Criminal Term for further proceedings and resentencing in accordance herewith. At sentencing, the defendant challenged his prior felony convictions on the ground that his pleas had been coerced. The court called for an immediate hearing. However, defense counsel, without knowledge or evaluation of his client’s allegations, convinced the court that a hearing was not mandated or necessary. In the interest of justice, we remand for a hearing pursuant to CPL 400.21. Titone, J. P., Rabin, Gulotta and Cohalan, JJ., concur.